Order
Per Curiam
The Circuit Court of Clay County entered a custody judgment that awarded Christopher Hale and Jessica Sailor joint legal and physical custody of their minor child. Hale appeals, contending the court erred in adopting Sailor’s proposed parenting plan and designating Sailor’s address as the child’s residence for mailing and educational purposes. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court’s judgment.
AFFIRMED. Rule 84.16(b).